 
Exhibit 10.1
 
EXECUTION VERSION
 
AMENDED AND RESTATED SENIOR PREFERRED STOCK PURCHASE AGREEMENT
 
AMENDED AND RESTATED SENIOR PREFERRED STOCK PURCHASE AGREEMENT (this
“Agreement”) dated as of September 26, 2008, between the UNITED STATES
DEPARTMENT OF THE TREASURY (“Purchaser”) and FEDERAL HOME LOAN MORTGAGE
CORPORATION (“Seller”), acting through the Federal Housing Finance Agency (the
“Agency”) as its duly appointed conservator (the Agency in such capacity,
“Conservator”). Reference is made to Article 1 below for the meaning of
capitalized terms used herein without definition.
 
Background
 
A. The Agency has been duly appointed as Conservator for Seller pursuant to
Section 1367(a) of the Federal Housing Enterprises Financial Safety and
Soundness Act of 1992 (as amended, the “FHE Act”). Conservator has determined
that entry into this Agreement is (i) necessary to put Seller in a sound and
solvent condition; (ii) appropriate to carry on the business of Seller and
preserve and conserve the assets and property of Seller; and (iii) otherwise
consistent with its powers, authorities and responsibilities.
 
B. Purchaser is authorized to purchase obligations and other securities issued
by Seller pursuant to Section 306(l) of the Federal Home Loan Mortgage
Corporation Act, as amended (the “Charter Act”). The Secretary of the Treasury
has determined, after taking into consideration the matters set forth in
Section 306(l)(1)(C) of the Charter Act, that the purchases contemplated herein
are necessary to (i) provide stability to the financial markets; (ii) prevent
disruptions in the availability of mortgage finance; and (iii) protect the
taxpayer.
 
C. Purchaser and Seller executed and delivered the Senior Preferred Stock
Purchase Agreement dated as of September 7, 2008 (the “Original Agreement”), and
the parties thereto desire to amend and restate the Original Agreement in its
entirety as set forth herein.
 
THEREFORE, the parties hereto agree as follows:
 
Terms and Conditions
 
1.  DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Affiliate” means, when used with respect to a specified Person (i) any direct
or indirect holder or group (as defined in Sections 13(d) and 14(d) of the
Exchange Act) of holders of 10.0% or more of any class of capital stock of such
Person and (ii) any current or former director or officer of such Person, or any
other current or former employee of such Person that currently exercises or
formerly exercised a material degree of Control over such Person, including
without limitation each current or former Named Executive Officer of such
Person.





--------------------------------------------------------------------------------



 



“Available Amount” means, as of any date of determination, the lesser of (a) the
Deficiency Amount as of such date and (b) the Maximum Amount as of such date.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under United States federal law and the
law of the State of New York.
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Deficiency Amount” means, as of any date of determination, the amount, if any,
by which (a) the total liabilities of Seller exceed (b) the total assets of
Seller (such assets excluding the Commitment and any unfunded amounts thereof),
in each case as reflected on the balance sheet of Seller as of the applicable
date set forth in this Agreement, prepared in accordance with GAAP; provided,
however, that:
 
(i) for the avoidance of doubt, in measuring the Deficiency Amount liabilities
shall exclude any obligation in respect of any capital stock of Seller,
including the Senior Preferred Stock contemplated herein;
 
(ii) in the event that Seller becomes subject to receivership or other
liquidation process or proceeding, “Deficiency Amount” shall mean, as of any
date of determination, the amount, if any, by which (a) the total allowed claims
against the receivership or other applicable estate (excluding any liabilities
of or transferred to any LLRE (as defined in Section 5.4(a)) created by a
receiver) exceed (b) the total assets of such receivership or other estate
(excluding the Commitment, any unfunded amounts thereof and any assets of or
transferred to any LLRE, but including the value of the receiver’s interest in
any LLRE);
 
(iii) to the extent Conservator or a receiver of Seller, or any statute, rule,
regulation or court of competent jurisdiction, specifies or determines that a
liability of Seller (including without limitation a claim against Seller arising
from rescission of a purchase or sale of a security issued by Seller (or
guaranteed by Seller or with respect to which Seller is otherwise liable) or for
damages arising from the purchase, sale or retention of such a security) shall
be subordinated (other than pursuant to a contract providing for such
subordination) to all other liabilities of Seller or shall be treated on par
with any class of equity of Seller, then such liability shall be excluded in the
calculation of Deficiency Amount; and


- 2 -



--------------------------------------------------------------------------------



 



(iv) the Deficiency Amount may be increased above the otherwise applicable
amount by the mutual written agreement of Purchaser and Seller, each acting in
its sole discretion.
 
“Designated Representative” means Conservator or (a) if Conservator has been
superseded by a receiver pursuant to Section 1367(a) of the FHE Act, such
receiver, or (b) if Seller is not in conservatorship or receivership pursuant to
Section 1367(a) of the FHE Act, Seller’s chief financial officer.
 
“Director” shall mean the Director of the Agency.
 
“Effective Date” means the date on which this Agreement shall have been executed
and delivered by both of the parties hereto.
 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity, ownership or
profits of such Person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time.
 
“Indebtedness” of any Person means, for purposes of Section 5.5 only, without
duplication, (a) all obligations of such Person for money borrowed by such
Person, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property or assets
purchased by such Person, (d) all obligations of such Person issued or assumed
as the deferred purchase price of property or services, other than trade
accounts payable, (e) all Capital Lease Obligations of such Person,
(f) obligations, whether contingent or liquidated, in respect of letters of
credit (including standby and commercial), bankers’ acceptances and similar
instruments and (g) any obligation of such Person, contingent or otherwise,
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
the types set forth in clauses (a) through (f) payable by another Person other
than Mortgage Guarantee Obligations.
 
“Liquidation End Date” means the date of completion of the liquidation of
Seller’s assets.
 
“Maximum Amount” means, as of any date of determination, $100,000,000,000 (one
hundred billion dollars), less the aggregate amount of funding under the
Commitment prior to such date.


- 3 -



--------------------------------------------------------------------------------



 



“Mortgage Assets” of any Person means assets of such Person consisting of
mortgages, mortgage loans, mortgage-related securities, participation
certificates, mortgage-backed commercial paper, obligations of real estate
mortgage investment conduits and similar assets, in each case to the extent such
assets would appear on the balance sheet of such Person in accordance with GAAP
as in effect as of the date hereof (and, for the avoidance of doubt, without
giving effect to any change that may be made hereafter in respect of Statement
of Financial Accounting Standards No. 140 or any similar accounting standard).
 
“Mortgage Guarantee Obligations” means guarantees, standby commitments, credit
enhancements and other similar obligations of Seller, in each case in respect of
Mortgage Assets.
 
“Named Executive Officer” has the meaning given to such term in Item 402(a)(3)
of Regulation S-K under the Exchange Act, as in effect on the date hereof.
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof, or any other entity whatsoever.
 
“SEC” means the Securities and Exchange Commission.
 
“Senior Preferred Stock” means the Variable Liquidation Preference Senior
Preferred Stock of Seller, substantially in the form of Exhibit A hereto.
 
“Warrant” means a warrant for the purchase of common stock of Seller
representing 79.9% of the common stock of Seller on a fully-diluted basis,
substantially in the form of Exhibit B hereto.
 
2.  COMMITMENT
 
2.1.  Commitment. Purchaser hereby commits to provide to Seller, on the terms
and conditions set forth herein, immediately available funds in an amount up to
but not in excess of the Available Amount, as determined from time to time (the
“Commitment”); provided, that in no event shall the aggregate amount funded
under the Commitment exceed $100,000,000,000 (one hundred billion dollars). The
liquidation preference of the Senior Preferred Stock shall increase in
connection with draws on the Commitment, as set forth in Section 3.3 below.
 
2.2.  Quarterly Draws on Commitment. Within fifteen (15) Business Days following
the determination of the Deficiency Amount, if any, as of the end of each fiscal
quarter of Seller which ends on or before the Liquidation End Date, the
Designated Representative may, on behalf of Seller, request that Purchaser
provide immediately available funds to Seller in an amount up to but not in
excess of the Available Amount as of the end of such quarter. Any such request
shall be valid only if it is in writing, is timely made, specifies the account
of Seller to which such funds are to be transferred, and contains a
certification of the Designated Representative that the requested amount does
not exceed the Available Amount as of the end of the applicable quarter.
Purchaser shall provide such funds within sixty (60) days of its receipt of such
request or, following any determination by the Director that the Director will
be mandated by law to appoint a receiver for Seller if such funds are not
received sooner, such shorter period as may be necessary


- 4 -



--------------------------------------------------------------------------------



 



to avoid such mandatory appointment of a receiver if reasonably practicable
taking into consideration Purchaser’s access to funds.
 
2.3.  Accelerated Draws on Commitment. Immediately following any determination
by the Director that the Director will be mandated by law to appoint a receiver
for Seller prior to the Liquidation End Date unless Seller’s capital is
increased by an amount (the “Special Amount”) up to but not in excess of the
then current Available Amount (computed based on a balance sheet of Seller
prepared in accordance with GAAP that differs from the most recent balance sheet
of Seller delivered in accordance with Section 5.9(a) or (b)) on a date that is
prior to the date that funds will be available to Seller pursuant to
Section 2.2, Conservator may, on behalf of Seller, request that Purchaser
provide to Seller the Special Amount in immediately available funds. Any such
request shall be valid only if it is in writing, is timely made, specifies the
account of Seller to which such funds are to be transferred, and contains
certifications of Conservator that (i) the requested amount does not exceed the
Available Amount (including computations in reasonable detail and satisfactory
to Purchaser of the then existing Deficiency Amount) and (ii) the requested
amount is required to avoid the imminent mandatory appointment of a receiver for
Seller. Purchaser shall provide such funds within thirty (30) days of its
receipt of such request or, if reasonably practicable taking into consideration
Purchaser’s access to funds, any shorter period as may be necessary to avoid
mandatory appointment of a receiver.
 
2.4.  Final Draw on Commitment. Within fifteen (15) Business Days following the
determination of the Deficiency Amount, if any, as of the Liquidation End Date
(computed based on a balance sheet of Seller as of the Liquidation End Date
prepared in accordance with GAAP), the Designated Representative may, on behalf
of Seller, request that Purchaser provide immediately available funds to Seller
in an amount up to but not in excess of the Available Amount as of the
Liquidation End Date. Any such request shall be valid only if it is in writing,
is timely made, specifies the account of Seller to which such funds are to be
transferred, and contains a certification of the Designated Representative that
the requested amount does not exceed the Available Amount (including
computations in reasonable detail and satisfactory to Purchaser of the
Deficiency Amount as of the Liquidation End Date). Purchaser shall provide such
funds within sixty (60) days of its receipt of such request.
 
2.5.  Termination of Purchaser’s Obligations. Subject to earlier termination
pursuant to Section 6.7, all of Purchaser’s obligations under and in respect of
the Commitment shall terminate upon the earliest of: (a) if the Liquidation End
Date shall have occurred, (i) the payment in full of Purchaser’s obligations
with respect to any valid request for funds pursuant to Section 2.4 or (ii) if
there is no Deficiency Amount on the Liquidation End Date or if no such request
pursuant to Section 2.4 has been made, the close of business on the
15th Business Day following the determination of the Deficiency Amount, if any,
as of the Liquidation End Date; (b) the payment in full of, defeasance of or
other reasonable provision for all liabilities of Seller, whether or not
contingent, including payment of any amounts that may become payable on, or
expiry of or other provision for, all Mortgage Guarantee Obligations and
provision for unmatured debts; and (c) the funding by Purchaser under the
Commitment of an aggregate of $100,000,000,000 (one hundred billion dollars).
For the avoidance of doubt, the Commitment shall not be terminable by Purchaser
solely by reason of (i) the conservatorship, receivership or other insolvency
proceeding of Seller or (ii) the Seller’s financial condition or any adverse
change in Seller’s financial condition.


- 5 -



--------------------------------------------------------------------------------



 



3.   PURCHASE OF SENIOR PREFERRED STOCK AND WARRANT; FEES

 
3.1.  Initial Commitment Fee. In consideration of the Commitment, and for no
additional consideration, on the Effective Date (or as soon thereafter as is
practicable) Seller shall sell and issue to Purchaser, and Purchaser shall
purchase from Seller, (a) one million (1,000,000) shares of Senior Preferred
Stock, with an initial liquidation preference equal to $1,000 per share
($1,000,000,000 (one billion dollars) liquidation preference in the aggregate),
and (b) the Warrant.
 
3.2.  Periodic Commitment Fee. (a) Commencing March 31, 2010, Seller shall pay
to Purchaser quarterly, on the last day of March, June, September and December
of each calendar year (each a “Periodic Fee Date”), a periodic commitment fee
(the “Periodic Commitment Fee”). The Periodic Commitment Fee shall accrue from
January 1, 2010.
 
(b) The Periodic Commitment Fee is intended to fully compensate Purchaser for
the support provided by the ongoing Commitment following December 31, 2009. The
amount of the Periodic Commitment Fee shall be set not later than December 31,
2009 with respect to the ensuing five-year period, shall be reset every five
years thereafter and shall be determined with reference to the market value of
the Commitment as then in effect. The amount of the Periodic Commitment Fee
shall be mutually agreed by Purchaser and Seller, subject to their reasonable
discretion and in consultation with the Chairman of the Federal Reserve;
provided, that Purchaser may waive the Periodic Commitment Fee for up to one
year at a time, in its sole discretion, based on adverse conditions in the
United States mortgage market.
 
(c) At the election of Seller, the Periodic Commitment Fee may be paid in cash
or by adding the amount thereof ratably to the liquidation preference of each
outstanding share of Senior Preferred Stock so that the aggregate liquidation
preference of all such outstanding shares of Senior Preferred Stock is increased
by an amount equal to the Periodic Commitment Fee. Seller shall deliver notice
of such election not later than three (3) Business Days prior to each Periodic
Fee Date. If the Periodic Commitment Fee is not paid in cash by 12:00 pm (New
York time) on the applicable Periodic Fee Date (irrespective of Seller’s
election pursuant to this subsection), Seller shall be deemed to have elected to
pay the Periodic Commitment Fee by adding the amount thereof to the liquidation
preference of the Senior Preferred Stock, and the aggregate liquidation
preference of the outstanding shares of Senior Preferred Stock shall thereupon
be automatically increased, in the manner contemplated by the first sentence of
this section, by an aggregate amount equal to the Periodic Commitment Fee then
due.
 
3.3.  Increases of Senior Preferred Stock Liquidation Preference as a Result of
Funding under the Commitment. The aggregate liquidation preference of the
outstanding shares of Senior Preferred Stock shall be automatically increased by
an amount equal to the amount of each draw on the Commitment pursuant to
Article 2 that is funded by Purchaser to Seller, such increase to occur
simultaneously with such funding and ratably with respect to each share of
Senior Preferred Stock.
 
3.4.  Notation of Increase in Liquidation Preference. Seller shall duly mark its
records to reflect each increase in the liquidation preference of the Senior
Preferred Stock contemplated


- 6 -



--------------------------------------------------------------------------------



 



herein (but, for the avoidance of doubt, such increase shall be effective
regardless of whether Seller has properly marked its records).
 
4.  REPRESENTATIONS
 
Seller represents and warrants as of the Effective Date, and shall be deemed to
have represented and warranted as of the date of each request for and funding of
an advance under the Commitment pursuant to Article 2, as follows:
 
4.1.  Organization and Good Standing. Seller is a corporation, chartered by the
Congress of the United States, duly organized, validly existing and in good
standing under the laws of the United States and has all corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted.
 
4.2.  Organizational Documents. Seller has made available to Purchaser a
complete and correct copy of its charter and bylaws, each as amended to date
(the “Organizational Documents”). The Organizational Documents are in full force
and effect. Seller is not in violation of any provision of its Organizational
Documents.
 
4.3.  Authorization and Enforceability. All corporate or other action on the
part of Seller or Conservator necessary for the authorization, execution,
delivery and performance of this Agreement by Seller and for the authorization,
issuance and delivery of the Senior Preferred Stock and the Warrant being
purchased under this Agreement, has been taken. This Agreement has been duly and
validly executed and delivered by Seller and (assuming due authorization,
execution and delivery by the Purchaser) shall constitute the valid and legally
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except to the extent the enforceability thereof may be limited by
bankruptcy laws, insolvency laws, reorganization laws, moratorium laws or other
laws of general applicability affecting creditors’ rights generally or by
general equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law). The Agency is acting as conservator for Seller
under Section 1367 of the FHE Act. The Board of Directors of Seller, by valid
action at a duly called meeting of the Board of Directors on September 6, 2008,
consented to the appointment of the Agency as conservator for purposes of
Section 1367(a)(3)(I) of the FHE Act, and the Director of the Agency has
appointed the Agency as Conservator for Seller pursuant to Section 1367(a)(1) of
the FHE Act, and each such action has not been rescinded, revoked or modified in
any respect.
 
4.4.  Valid Issuance. When issued in accordance with the terms of this
Agreement, the Senior Preferred Stock and the Warrant will be duly authorized,
validly issued, fully paid and non-assessable, free and clear of all liens and
preemptive rights. The shares of common stock to which the holder of the Warrant
is entitled have been duly and validly reserved for issuance. When issued and
delivered in accordance with the terms of this Agreement and the Warrant, such
shares will be duly authorized, validly issued, fully paid and nonassessable,
free and clear of all liens and preemptive rights.


- 7 -



--------------------------------------------------------------------------------



 



4.5.  Non-Contravention.
 
(a) The execution, delivery or performance by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby do not and will
not (i) conflict with or violate any provision of the Organizational Documents
of Seller; (ii) conflict with or violate any law, decree or regulation
applicable to Seller or by which any property or asset of Seller is bound or
affected, or (iii) result in any breach of, or constitute a default (with or
without notice or lapse of time, or both) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien upon any of the properties or assets of Seller, pursuant to
any note, bond, mortgage, indenture or credit agreement, or any other contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Seller is a party or by which Seller is bound or affected, other than,
in the case of clause (iii), any such breach, default, termination, amendment,
acceleration, cancellation or lien that would not have and would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the business, property, operations or condition of the Seller, the authority
of the Conservator or the validity or enforceability of this Agreement (a
“Material Adverse Effect”).
 
(b) The execution and delivery of this Agreement by Seller does not, and the
consummation by Seller of the transactions contemplated by this Agreement will
not, require any consent, approval, authorization, waiver or permit of, or
filing with or notification to, any governmental authority or any other person,
except for such as have already been obtained.
 
5.  COVENANTS
 
From the Effective Date until such time as the Senior Preferred Stock shall have
been repaid or redeemed in full in accordance with its terms:
 
5.1.  Restricted Payments. Seller shall not, and shall not permit any of its
subsidiaries to, in each case without the prior written consent of Purchaser,
declare or pay any dividend (preferred or otherwise) or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of Seller’s Equity
Interests (other than with respect to the Senior Preferred Stock or the Warrant)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any of Seller’s Equity Interests (other than the Senior Preferred Stock or
the Warrant), or set aside any amount for any such purpose.
 
5.2.  Issuance of Capital Stock. Seller shall not, and shall not permit any of
its subsidiaries to, in each case without the prior written consent of
Purchaser, sell or issue Equity Interests of Seller or any of its subsidiaries
of any kind or nature, in any amount, other than the sale and issuance of the
Senior Preferred Stock and Warrant on the Effective Date and the common stock
subject to the Warrant upon exercise thereof, and other than as required by (and
pursuant to) the terms of any binding agreement as in effect on the date hereof.
 
5.3.  Conservatorship. Seller shall not (and Conservator, by its signature
below, agrees that it shall not), without the prior written consent of
Purchaser, terminate, seek termination of or permit to be terminated the
conservatorship of Seller pursuant to Section 1367 of the FHE Act, other


- 8 -



--------------------------------------------------------------------------------



 



than in connection with a receivership pursuant to Section 1367 of the FHE Act.
 
5.4.  Transfer of Assets. Seller shall not, and shall not permit any of its
subsidiaries to, in each case without the prior written consent of Purchaser,
sell, transfer, lease or otherwise dispose of (in one transaction or a series of
related transactions) all or any portion of its assets (including Equity
Interests in other persons, including subsidiaries), whether now owned or
hereafter acquired (any such sale, transfer, lease or disposition, a
“Disposition”), other than Dispositions for fair market value:
 
(a) to a limited life regulated entity (“LLRE”) pursuant to Section 1367(i) of
the FHE Act;
 
(b) of assets and properties in the ordinary course of business, consistent with
past practice;
 
(c) in connection with a liquidation of Seller by a receiver appointed pursuant
to Section 1367(a) of the FHE Act;
 
(d) of cash or cash equivalents for cash or cash equivalents; or
 
(e) to the extent necessary to comply with the covenant set forth in Section 5.7
below.
 
5.5.  Indebtedness. Seller shall not, and shall not permit any of its
subsidiaries to, in each case without the prior written consent of Purchaser,
incur, assume or otherwise become liable for (a) any Indebtedness if, after
giving effect to the incurrence thereof, the aggregate Indebtedness of Seller
and its subsidiaries on a consolidated basis would exceed 110.0% of the
aggregate Indebtedness of Seller and its subsidiaries on a consolidated basis as
of June 30, 2008 or (b) any Indebtedness if such Indebtedness is subordinated by
its terms to any other Indebtedness of Seller or the applicable subsidiary. For
purposes of this covenant the acquisition of a subsidiary with Indebtedness will
be deemed to be the incurrence of such Indebtedness at the time of such
acquisition.
 
5.6.  Fundamental Changes. Seller shall not, and shall not permit any of its
subsidiaries to, in each case without the prior written consent of Purchaser,
(i) merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate or amalgamate with it, (ii) effect a
reorganization or recapitalization involving the common stock of Seller, a
reclassification of the common stock of Seller or similar corporate transaction
or event or (iii) purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of any other
Person or any division, unit or business of any Person.
 
5.7.  Mortgage Assets. Seller shall not own, as of any applicable date, Mortgage
Assets in excess of (i) on December 31, 2009, $850 billion, or (ii) on December
31 of each year thereafter, 90.0% of the aggregate amount of Mortgage Assets of
Seller as of December 31 of the immediately preceding calendar year; provided,
that in no event shall Seller be required under this Section 5.7 to own less
than $250 billion in Mortgage Assets.


- 9 -



--------------------------------------------------------------------------------



 



5.8.  Transactions with Affiliates. Seller shall not, and shall not permit any
of its subsidiaries to, without the prior written consent of Purchaser, engage
in any transaction of any kind or nature with an Affiliate of Seller unless such
transaction is (i) pursuant to this Agreement, the Senior Preferred Stock or the
Warrant, (ii) upon terms no less favorable to Seller than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate of
Seller or (iii) a transaction undertaken in the ordinary course or pursuant to a
contractual obligation or customary employment arrangement in existence as of
the date hereof.
 
5.9.  Reporting. Seller shall provide to Purchaser:
 
(a) not later than the time period specified in the SEC’s rules and regulations
with respect to issuers as to which Section 13 and 15(d) of the Exchange Act
apply, annual reports on Form 10-K (or any successor or comparable form)
containing the information required to be contained therein (or required in such
successor or comparable form);
 
(b) not later than the time period specified in the SEC’s rules and regulations
with respect to issuers as to which Section 13 and 15(d) of the Exchange Act
apply, reports on Form 10-Q (or any successor or comparable form)containing the
information required to be contained therein (or required in such successor or
comparable form);
 
(c) promptly from time to time after the occurrence of an event required to be
therein reported (and in any event within the time period specified in the SEC’s
rules and regulations), such other reports on Form 8-K (or any successor or
comparable form);
 
(d) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of the Designated Representative, (i) certifying
that Seller is (and since the last such certificate has at all times been) in
compliance with each of the covenants contained herein and that no
representation made by Seller herein or in any document delivered pursuant
hereto or in connection herewith was false or misleading in any material respect
when made, or, if the foregoing is not true, specifying the nature and extent of
the breach of covenant and/or representation and any corrective action taken or
proposed to be taken with respect thereto, and (ii) setting forth computations
in reasonable detail and satisfactory to the Purchaser of the Deficiency Amount,
if any;
 
(e) promptly, from time to time, such other information regarding the
operations, business affairs, plans, projections and financial condition of
Seller, or compliance with the terms of this Agreement, as Purchaser may
reasonably request; and
 
(f) as promptly as reasonably practicable, written notice of the following:
 
(i) the occurrence of the Liquidation End Date;
 
(ii) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any governmental authority or in arbitration,
against Conservator, Seller or any other Person which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;


- 10 -



--------------------------------------------------------------------------------



 



(iii) any other development that is not a matter of general public knowledge and
that has had, or would reasonably be expected to have, a Material Adverse
Effect.
 
5.10.  Executive Compensation. Seller shall not, without the consent of the
Director, in consultation with the Secretary of the Treasury, enter into any new
compensation arrangements with, or increase amounts or benefits payable under
existing compensation arrangements of, any Named Executive Officer of Seller.
 
6.  MISCELLANEOUS
 
6.1.  No Third-Party Beneficiaries. Until the termination of the Commitment, at
any time during the existence and continuance of a payment default with respect
to debt securities issued by Seller and/or a default by Seller with respect to
any Mortgage Guarantee Obligations, any holder of such defaulted debt securities
or beneficiary of such Mortgage Guarantee Obligations (collectively, the
“Holders”) may (a) deliver notice to the Seller and the Designated
Representative requesting exercise of all rights available to them under this
Agreement to draw on the Commitment up to the lesser of the amount necessary to
cure the outstanding payment defaults and the Available Amount as of the last
day of the immediately preceding fiscal quarter (the “Demand Amount”), (b) if
Seller and the Designated Representative fail to act as requested within thirty
(30) days of such notice, seek judicial relief for failure of the Seller to draw
on the Commitment, and (c) if Purchaser shall fail to perform its obligations in
respect of any draw on the Commitment, and Seller and/or the Designated
Representative shall not be diligently pursuing remedies in respect of such
failure, file a claim in the United States Court of Federal Claims for relief
requiring Purchaser to pay Seller the Demand Amount in the form of liquidated
damages. Any payment of liquidated damages to Seller under the previous sentence
shall be treated for all purposes, including the provisions of the Senior
Preferred Stock and Section 3.3 of this Agreement, as a draw and funding of the
Commitment pursuant to Article 2. The Holders shall have no other rights under
or in respect of this Agreement, and the Commitment shall not otherwise be
enforceable by any creditor of Seller or by any other Person other than the
parties hereto, and no such creditor or other Person is intended to be, or shall
be, a third party beneficiary of any provision of this Agreement.
 
6.2.  Non-Transferable; Successors. The Commitment is solely for the benefit of
Seller and shall not inure to the benefit of any other Person (other than the
Holders to the extent set forth in Section 6.1), including any entity to which
the charter of Seller may be transferred, to any LLRE or to any other successor
to the assets, liabilities or operations of Seller. The Commitment may not be
assigned or otherwise transferred, in whole or in part, to any Person
(including, for the avoidance of doubt, any LLRE to which a receiver has
assigned all or a portion of Seller’s assets) without the prior written consent
of Purchaser (which may be withheld in its sole discretion). In no event shall
any successor to Seller (including such an LLRE) be entitled to the benefit of
the Commitment without the prior written consent of Purchaser. Seller and
Conservator, for themselves and on behalf of their permitted successors,
covenant and agree not to transfer or purport to transfer the Commitment in
contravention of the terms hereof, and any such attempted transfer shall be null
and void ab initio. It is the expectation of the parties that, in the event
Seller were placed into receivership and an LLRE formed to purchase certain of
its assets and assume certain of its liabilities, the Commitment would remain
with Seller for the benefit of the holders of the


- 11 -



--------------------------------------------------------------------------------



 



debt of Seller not assumed by the LLRE.
 
6.3.  Amendments; Waivers. This Agreement may be waived or amended solely by a
writing executed by both of the parties hereto, and, with respect to amendments
to or waivers of the provisions of Sections 5.3, 6.2 and 6.11, the Conservator;
provided, however, that no such waiver or amendment shall decrease the aggregate
Commitment or add conditions to funding the amounts required to be funded by
Purchaser under the Commitment if such waiver or amendment would, in the
reasonable opinion of Seller, adversely affect in any material respect the
holders of debt securities of Seller and/or the beneficiaries of Mortgage
Guarantee Obligations, in each case in their capacities as such, after taking
into account any alternative arrangements that may be implemented concurrently
with such waiver or amendment. In no event shall any rights granted hereunder
prevent the parties hereto from waiving or amending in any manner whatsoever the
covenants of Seller hereunder.
 
6.4.  Governing Law; Jurisdiction; Venue. This Agreement and the Warrant shall
be governed by, and construed in accordance with, the federal law of the United
States of America if and to the extent such federal law is applicable, and
otherwise in accordance with the laws of the State of New York. The Senior
Preferred Stock shall be governed as set forth in the terms thereof. Except as
provided in section 6.1 and as otherwise required by law, the United States
District Court for the District of Columbia shall have exclusive jurisdiction
over all civil actions arising out of this Agreement, the Commitment, the Senior
Preferred Stock and the Warrant, and venue for any such civil action shall lie
exclusively in the United States District Court for the District of Columbia.
 
6.5.  Notices. Any notices delivered pursuant to or in connection with this
Agreement shall be delivered to the applicable parties at the addresses set
forth below:
 
If to Seller:
 
Federal Home Loan Mortgage Corporation
c/o Federal Housing Finance Authority
1700 G Street, NW
4th Floor
Washington, DC 20552
Attention: General Counsel
 
If to Purchaser:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington DC 20220
Attention: Under Secretary for Domestic Finance


- 12 -



--------------------------------------------------------------------------------



 



with a copy to:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington DC 20220
Attention: General Counsel
 
If to Conservator:
 
Federal Housing Finance Authority
1700 G Street, NW
4th Floor
Washington, DC 20552
Attention: General Counsel
 
All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail. All notices hereunder shall be effective upon receipt.
 
6.6.  Disclaimer of Guarantee. This Agreement and the Commitment are not
intended to and shall not be deemed to constitute a guarantee by Purchaser or
any other agency or instrumentality of the United States of the payment or
performance of any debt security or any other obligation, indebtedness or
liability of Seller of any kind or character whatsoever.
 
6.7.  Effect of Order; Injunction; Decree. If any order, injunction or decree is
issued by any court of competent jurisdiction that vacates, modifies, amends,
conditions, enjoins, stays or otherwise affects the appointment of Conservator
as conservator of Seller or otherwise curtails Conservator’s powers as such
conservator (except in each case any order converting the conservatorship to a
receivership under Section 1367(a) of the FHE Act), Purchaser may by written
notice to Conservator and Seller declare this Agreement null and void, whereupon
all transfers hereunder (including the issuance of the Senior Preferred Stock
and the Warrant and any funding of the Commitment) shall be rescinded and
unwound and all obligations of the parties (other than to effectuate such
rescission and unwind) shall immediately and automatically terminate.
 
6.8.  Business Day. To the extent that any deadline or date of performance of
any right or obligation set forth herein shall fall on a day other than a
Business Day, then such deadline or date of performance shall automatically be
extended to the next succeeding Business Day.
 
6.9.  Entire Agreement. This Agreement, together with the Senior Preferred Stock
and Warrant, contains the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and supersedes and cancels all
prior agreements, including, but not limited to, all proposals, term sheets,
statements, letters of intent or representations, written or oral, with respect
thereto.
 
6.10.  Remedies. In the event of a breach by Seller of any covenant or
representation of Seller set forth herein, Purchaser shall be entitled to
specific performance (in the case of a breach of


- 13 -



--------------------------------------------------------------------------------



 



covenant), damages and such other remedies as may be available at law or in
equity; provided, that Purchaser shall not have the right to terminate the
Commitment solely as a result of any such breach, and compliance with the
covenants and the accuracy of the representations set forth in this Agreement
shall not be conditions to funding the Commitment.
 
6.11.  Tax Reporting. Neither Seller nor Conservator shall take, or shall permit
any of their respective successors or assigns to take, a position for any tax,
accounting or other purpose that is inconsistent with Internal Revenue Service
Notice 2008-76 (or the regulations to be issued pursuant to such Notice)
regarding the application of Section 382 of the Internal Revenue Code of 1986,
as amended, a copy of which Notice has been provided to Seller in connection
with the execution of this Agreement.
 
6.12.  Non-Severability. Each of the provisions of this Agreement is integrated
with and integral to the whole and shall not be severable from the remainder of
the Agreement. In the event that any provision of this Agreement, the Senior
Preferred Stock or the Warrant is determined to be illegal or unenforceable,
then Purchaser may, in its sole discretion, by written notice to Conservator and
Seller, declare this Agreement null and void, whereupon all transfers hereunder
(including the issuance of the Senior Preferred Stock and the Warrant and any
funding of the Commitment) shall be rescinded and unwound and all obligations of
the parties (other than to effectuate such rescission and unwind) shall
immediately and automatically terminate.
 
[Signature Page Follows]


- 14 -